Citation Nr: 0409006	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-10 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman






REMAND

The veteran served on active duty from July 1981 to October 
2001.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a December 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In a letter submitted in February 2004, the veteran indicated 
that she is currently receiving treatment for her back 
disorder at the Blanchfield Army Community Hospital in Fort 
Campbell, Kentucky.  She also stated that she is receiving 
treatment from her preferred card provider, Donald Black, 
P.A., at the White Primary Care Clinic.  As these records 
have not yet been associated with the claims folder, they 
should be obtained.

Also, although the veteran has been scheduled for a VA 
examination several times previously, she indicated in her 
February 2004 letter that she was unable to make her 
appointments due to various reasons.  In light of the current 
remand, the veteran should be scheduled for another VA spine 
examination to assess the nature and severity of her back 
condition.

Finally, in a letter dated in December 2002, the veteran 
indicated that she was participating in a Vocational 
Rehabilitation program to prepare for employment other than 
as a Licensed Practical Nurse due to her back disability.  
Any pertinent information in Vocational Rehabilitation 
Counseling files should be obtained.

This case is hereby REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

1.  The RO should ask the veteran to 
identify all VA and non-VA health 
care providers that have treated her 
for her back disability since October 
2000.  The RO should obtain treatment 
records from all sources identified 
by the veteran which are not already 
of record.

2.  The RO should obtain copies of 
treatment records for the veteran 
from (1) the Blanchfield Army 
Community Hospital in Fort Campbell, 
Kentucky, and (2) D. Black, P.A., at 
the White Primary Care Clinic since 
October 2000.

3.  The RO should inquire as to 
whether VA Vocational Rehabilitation 
files have been created for the 
veteran and document the results in 
the claims folder.  If a Vocational 
Rehabilitation Counseling folder has 
been established, any documents in 
this folder which refer to the 
veteran's back impairment should be 
obtained and added to the claims 
folder.

4.  The RO should schedule the 
veteran for an examination by a 
physician with appropriate expertise 
to determine the current severity of 
the degenerative joint disease and 
degenerative disc disease of the 
veteran's lumbar spine.  The claims 
folder must be made available to the 
examiner.  The examiner should elicit 
the veteran's occupational history 
and indicate the impact the veteran's 
low back disability has had on her 
ability to work, to include the 
amount of time lost from work during 
a typical month or year.  Any 
indicated studies, including X-ray 
studies and range of motion testing 
in degrees, should be performed.  

5.  The RO should re-adjudicate the 
veteran's claim in light of the 
evidence added to the record since 
the last Supplemental Statement of 
the Case (SSOC).  If the benefit 
sought on appeal remains denied, the 
veteran and her representative 
should be furnished a SSOC and be 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


